Case 1:19-cv-07044-ARR-LB Document 5 Filed 07/14/20 Page 1 of 1 PageID #: 29




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  BRIAN FISCHLER, Individually and on           ECF CASE
  behalf of all other persons similarly
  situated,
                                                No.: 1:19-cv-7044 (ARR)(LB)
                 Plaintiff,

         v.

  FACTOR75, LLC,

                 Defendant.


              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

         With Defendant having not filed an Answer or a Summary Judgment Motion,

  Plaintiff hereby voluntarily dismisses this action without prejudice under Fed. R. Civ. P.

  41(a)(1)(A)(i) and shall bear his own fees and costs.

  Dated: July 14, 2020
         New York, New York

                                 s/ Douglas B. Lipsky
                                 Douglas B. Lipsky
                                 LIPSKY LOWE LLP
                                 420 Lexington Avenue, Suite 1830
                                 New York, New York 10170-1830
                                 doug@lipskylowe.com
                                 212.392.4772
                                 Attorneys for Plaintiff
